--------------------------------------------------------------------------------


Exhibit 10(v)
SECOND AMENDMENT TO LEASE




This SECOND AMENDMENT TO LEASE ("Second Amendment") is made and entered into as
of the 28th day of June, 2004, by and between BFWV, LLC, a Delaware limited
liability company ("Landlord"), successor-in-interest to Tishman Warner Center
Venture, LLC, and 21st CENTURY INSURANCE GROUP, a Delaware corporation, formerly
known as 20th Century Industries ("Tenant").


R E C I T A L S


A.   Tenant and Landlord's predecessor in interest entered into that certain
Office Lease dated April 8, 1998 (as amended by that certain First Amendment to
Lease dated August 31, 2000, the "Lease"), whereby Tenant leased those certain
premises consisting of all of the occupiable area of that certain building
located at 6301 Owensmouth Avenue, Woodland Hills, California (the "Building")
with the exception of the space located on the first (ground) of the Building
and indicated on Exhibit A to the Lease and not including any basement storage
areas, all as more specifically described in the Lease (the "Premises").


B.   Landlord and Tenant now desire to further modify and amend the Lease as
provided in this Second Amendment.


A G R E E M E N T


NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
covenants contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:


1.   Capitalized Terms.  All capitalized terms when used herein shall have the
same meaning as is given such terms in the Lease unless expressly superseded by
the terms of this Second Amendment.


2.   Payments to Landlord With Respect to Costs of Management. Notwithstanding
anything to the contrary in Sections 3.2 of the Lease, Landlord and Tenant each
hereby agree that, effective as of July 1, 2004, Tenant shall pay, without prior
notice or demand, to Landlord, as the management fee component of Operating
Expenses. an amount equal to one percent (1%) of the sum of Base Rent and
Additional Rent (excluding the portion of Additional Rent attributable to the
management fee) payable by Tenant under the Lease. Thus, by way of example, if
in any year Tenant were to owe $12,500,000 in Base Rent and Additional Rent
(which amount would include all Base Rent and Additional Rent payable by Tenant
in connection with the Project, but would not include that portion of Additional
Rent attributable to the management fee), then the management fee payable that
year would be $125,000 (for the entire Project). For purposes of calculating the
management fee payable from July 1, 2004, through December 31, 2004, Landlord
and Tenant agree that the sum of Base Rent and Additional Rent payable by Tenant
(for the entire Project) is projected to be $6,050,000 for the six months from
July 1, 2004, through December 31, 2004, but such sum will be reconciled based
on actual amounts payable by Tenant. Accordingly, the estimated monthly
management fee component of Operating Expenses paid by Tenant from July 1, 2004,
through December 31, 2004, will be $60,500 for the entire Project. This
estimated payment will be apportioned between this Lease and the lease for the
Adjacent Building on a pro-rata basis based on the total amount of Base Rent and
Additional Rent payable under each respective lease. In all years during the
Lease Term and any Renewal Option Term , the management fee will be payable in
equal monthly payments in advance in the same manner as the payment of
Additional Rent. Except with respect to 2004, estimated payments will be based
on the sum of Base Rent and Additional Rent during the last year for which a
reconciliation has been completed. Thereafter, such amount will be reconciled
when the actual amounts payable under the Lease are known in accordance with
Section 3.5 of the Lease. Landlord shall have all of the rights and remedies
with respect thereto that it has under the Lease with respect to payments of
Rent. Such payments shall be made in such amounts unconditionally and
irrespective of the amount of Landlord's actual costs and expenses incurred in
connection with the management of the Building and/or the Premises. Section
3.3.4 (EE) of the Lease is hereby deleted in its entirety, as the payment of the
management fee will be governed by the terms of this paragraph.
 
 

1

--------------------------------------------------------------------------------



3.   Adjustment to Base Rent.  Effective as of July 1, 2004, Section 6 of the
Summary Of Basic Lease Information is hereby amended in its entirety to read as
follows:


"6. Base Rent (Article 3):
       
Portion of Lease Term
 
 
Annual Base Rent
 
 
Annual Rental Rate
per Rentable Square Foot
 of the Premises
 
         
07/01/2004- 02/14/2010
 
$6,131,833.56
 
$26.935
02/15/2010 - 02/28/2015
 
$7,065,210.86
 
$31.035



4.    Additional Changes to Lease.


a.    Effective as of July 1, 2004, for purposes of Section 3.3.6 and Section
3.3.6.1 of the Lease and all other applicable provisions of the Lease, the Tax
Expenses allocable to or attributable to the Building and/or the Premises shall
be conclusively deemed to be forty percent (40%) of the Tax Expenses
attributable to the entire Project.


b.    Effective as of the date hereof, Section 7.2 of the Summary and the
portions of Section 3.2 of the Lease that provide for an adjustment to the
Annual Direct Expense Allowance are hereby amended to provide that the Annual
Direct Expense Allowance is $7.90 per rentable square foot of the Building.


c.    Effective as of the date hereof, the notice address for Landlord set forth
in Section 19.5 of the Lease is hereby amended in its entirety to read as
follows:
 
 

2

--------------------------------------------------------------------------------


 
BFWV, LLC
c/o BentleyForbes
2049 Century Park East, Suite 2150
Los Angeles, California 90067
Attention: C. Frederick Wehba II


5.    Entire Agreement; Amendment. The Lease, as amended by this Second
Amendment, constitutes the full and complete agreement and understanding between
the parties hereto and shall supersede all prior communications,
representations, understandings or agreements, if any, whether oral or written,
concerning the subject matter contained in the Lease, as so amended, and no
provision of the Lease, as so amended, may be modified, amended, waived or
discharged, in whole or in part, except by a written instrument executed by all
the parties hereto.


6.    Authority. Each person executing this Second Amendment represents and
warrants that he or she is duly authorized and empowered to execute it, and does
so as the act of an on behalf of the party indicted below.
 
7.    Force and Effect. Except as modified by this Second Amendment, the terms
and provisions of the Lease are hereby ratified and confirmed and are and shall
remain in full force and effect. Should any inconsistency arise between this
Second Amendment and the Lease as to the specific matters which are the subject
of this Second Amendment, the terms and conditions of this Second Amendment
shall control. This Second Amendment shall be construed to be a part of the
Lease and shall be deemed incorporated in the Lease by this reference.


8.    Counterpart Signatures. This Second Amendment may be executed in
counterparts, each of which shall be an original and when all counterparts are
taken together they will constitute one and the same agreement.


IN WITNESS WHEREOF, this Second Amendment has been executed as of the day and
year first above written.


TENANT:
LANDLORD:
   
21st Century Insurance Group,
BFWV, LLC, a Delaware
a Delaware corporation
limited liability company
   
By:
/s/ Richard A. Andre
By: BF Holdings 2001 II, LLC, its managing member
 
      Richard A. Andre
 
Its: Senior Vice President
       
By:  /s/C. Frederick Wehba II
 
        C. Frederick Wehba II,
 
        Manager
   
By:
/s/ Carmelo Spinella
   
      Carmelo Spinella
 
Its: Senior Vice President
 

 
3

--------------------------------------------------------------------------------


 
EXHIBIT 10(v)
FIFTH AMENDMENT TO LEASE



This FIFTH AMENDMENT TO LEASE ("Fifth Amendment") is made and entered into as of
the 28th day of June, 2004, by and between BFWV, LLC, a Delaware limited
liability company ("Landlord"), successor-in-interest to Tishman Warner Center
Venture, LLC, and 21st CENTURY INSURANCE GROUP, a Delaware corporation, formerly
known as 20th Century Industries ("Tenant").


R E C I T A L S


C.     Tenant and Landlord's predecessor in interest entered into that certain
Office Lease dated April 8, 1998 (the "Original Lease"), whereby Tenant leased
those certain premises consisting of the entirety of each of the second (2nd)
through seventh (7th) floors and all of the occupiable area of the first (1st)
(ground) floor (the "Initial Premises") of that certain building located at 6303
Owensmouth Avenue, Woodland Hills, California (the "Building"). The Original
Lease has previously been amended by the First Amendment to Lease dated as of
June 30, 1998, the Second Amendment to Lease dated as of July 13, 1998, the
Third Amendment to Lease dated as of February 14, 2000, and the Fourth Amendment
to Lease dated as of August 31, 2000, and, as so amended, is hereinafter
referred to as the "Lease."


D.     Landlord and Tenant now desire to further modify and amend the Lease as
provided in this Fifth Amendment.


A G R E E M E N T


NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
covenants contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:


8.     Capitalized Terms. All capitalized terms when used herein shall have the
same meaning as is given such terms in the Lease unless expressly superseded by
the terms of this Fifth Amendment.


9.     Payments to Landlord With Respect to Costs of Management. 


Notwithstanding anything to the contrary in Sections 3.2 of the Lease, Landlord
and Tenant each hereby agree that, effective as of July 1, 2004, Tenant shall
pay, without prior notice or demand, to Landlord, as the management fee
component of Operating Expenses, an amount equal to one percent (1%) of the sum
of Base Rent and Additional Rent (excluding the portion of Additional Rent
attributable to the management fee) payable by Tenant under the Lease. Thus, by
way of example, if in any year Tenant were to owe $12,500,000 in Base Rent and
Additional Rent (which amount would include all Base Rent and Additional Rent
payable by Tenant in connection with the Project but would not include that
portion of Additional Rent attributable to the management fee), then the
management fee payable that year would be $125,000 (for the entire Project). For
purposes of calculating the management fee payable from July 1, 2004, through
December 31, 2004, Landlord and Tenant agree that the sum of Base Rent and
Additional Rent payable by Tenant (for the entire Project) is projected to be
$6,050,000 for the six months from July 1, 2004, through December 31, 2004, but
such sum will be reconciled based on actual amounts payable by Tenant.
Accordingly, the estimated monthly management fee component of Operating
Expenses paid by Tenant from July 1, 2004, through December 31, 2004, will be
$60,500 for the entire Project. This estimated payment will be apportioned
between this Lease and the lease for the Adjacent Building on a pro-rata basis
based on the total amount of Base Rent and Additional Rent payable under each
respective lease. In all years during the Lease Term and any Renewal Option Term
, the management fee will be payable in equal monthly payments in advance in the
same manner as the payment of Additional Rent. Except with respect to 2004,
estimated payments will be based on the sum of Base Rent and Additional Rent
during the last year for which a reconciliation has been completed. Thereafter,
such amount will be reconciled when the actual amounts payable under the Lease
are known in accordance with Section 3.5 of the Lease. Landlord shall have all
of the rights and remedies with respect thereto that it has under the Lease with
respect to payments of Rent. Such payments shall be made in such amounts
unconditionally and irrespective of the amount of Landlord's actual costs and
expenses incurred in connection with the management of the Building and/or the
Premises. Section 3.3.4 (EE) of the Lease is hereby deleted in its entirety, as
the payment of the management fee will be governed by the terms of this
paragraph.
 
4

--------------------------------------------------------------------------------



10.     Adjustment to Base Rent. Effective as of July 1, 2004, Section 6 of the
Summary Of Basic Lease Information is hereby amended in its entirety to read as
follows:


"6. Base Rent (Article 3):
       
Portion of Lease Term
  
 
AnnualBase Rent
 
 
Annual Rental Rate
per Rentable Square Foot
of thePremises
 
07/01/2004 - 02/14/2010
 
$4,853,842.20
 
$27.165
02/15/2010 - 02/28/2015
 
$5,121,862.20
 
$28.665





11.    Additional Changes to Lease.


a.    Effective as of July 1, 2004, for purposes of Section 3.3.6 and Section
3.3.6.1 of the Lease and all other applicable provisions of the Lease, the Tax
Expenses allocable to or attributable to the Building and/or the Premises shall
be conclusively deemed to be sixty percent (60%) of the Tax Expenses
attributable to the entire Project.
 
5

--------------------------------------------------------------------------------



b.     Effective as of the date hereof, Section 7.2 of the Summary and the
portions of Section 3.2 of the Lease that provide for an adjustment to the
Annual Direct Expense Allowance are hereby amended to provide that the Annual
Direct Expense Allowance is $8.13 per rentable square foot of the Building.


c.     Effective as of the date hereof, the notice address for Landlord set
forth in Section 19.5 of the Lease is hereby amended in its entirety to read as
follows:


BFWV, LLC
c/o BentleyForbes
2049 Century Park East, Suite 2150
Los Angeles, California 90067
Attention: C. Frederick Wehba II


12.    Entire Agreement; Amendment. The Lease, as amended by this Fifth
Amendment, constitutes the full and complete agreement and understanding between
the parties hereto and shall supersede all prior communications,
representations, understandings or agreements, if any, whether oral or written,
concerning the subject matter contained in the Lease, as so amended, and no
provision of the Lease, as so amended, may be modified, amended, waived or
discharged, in whole or in part, except by a written instrument executed by all
the parties hereto.


13.    Authority. Each person executing this Fifth Amendment represents and
warrants that he or she is duly authorized and empowered to execute it, and does
so as the act of and on behalf of the party indicated below.


14.    Force and Effect. Except as modified by this Fifth Amendment, the terms
and provisions of the Lease are herby ratified and confirmed and are and shall
remain in full force and effect. Should any inconsistency arise between this
Fifth Amendment and the Lease as to the specific matters which are the subject
of this Fifth Amendment, the terms and conditions of this Fifth Amendment shall
control. This Fifth Amendment shall be construed to be a part of the Lease and
shall be deemed incorporated in the Lease by this reference.


15.    Counterpart Signatures. This Fifth Amendment may be executed in
counterparts, each of which shall be an original and when all counterparts are
taken together they will constitute one and the same agreement.


IN WITNESS WHEREOF, this Fifth Amendment has been executed as of the day and
year first above written.
 
TENANT:
LANDLORD:
       
21st Century Insurance Group, a Delaware corporation
BFWV, LLC, a Delaware limited liability company
   
By:
/s/ Richard A. Andre
By: BF Holdings 2001 II, LLC, its managing member
 
      Richard A. Andre
 
Its: Senior Vice President
       
By:  /s/C. Frederick Wehba II
 
        C. Frederick Wehba II,
 
        Manager
   
By:
/s/ Carmelo Spinella
   
      Carmelo Spinella
 
Its: Senior Vice President
 

 
 
6

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

